14 So. 3d 280 (2009)
MORTELLARO & SINADINOS, PLLC, Appellant,
v.
BENEFICIAL FLORIDA, INC., A Delaware corporation, Stephen K. Moonly, ____ Unknown Spouse of Stephen K. Moonly, All Unknown Heirs, Devisees, Grantees, Assignees, Creditors, Trustees, Successors in Interest, or Other Parties Claiming an Interest in the Subject Property by, Through Under, or Against any of the Said Defendants, Whether Natural or Corporate, Who Are Not Known to be Alive or Dead, Dissolved or Existing; John Doe and Jane Doe, Unknown Tenants, Appellees.
No. 1D09-0250.
District Court of Appeal of Florida, First District.
July 31, 2009.
Gina M. Sinadinos, Mortellaro & Sinadinos, PLLC, Tampa, for Appellant.
Carl M. Sugarman, Miami, for Appellees.
PER CURIAM.
DISMISSED. See Mortellaro & Sinadinos, PLLC v. Countrywide Home Loans, Servicing LP, et al., ___ So.3d ___ (Fla. 1st DCA 2009).
PADOVANO, BROWNING, and THOMAS, JJ., concur.